Case 1:18-cv-00088-LPS Document 943 Filed 09/09/20   Page
                                             Originally     1 ofSeptember
                                                        Filed:   4 PageID2,#:2020
                                                                              41458
                                             Redacted Version Filed: September 9, 2020


                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

    H. LUNDBECK A/S, TAKEDA                          )
    PHARMACEUTICAL COMPANY LTD.,                     )
    TAKEDA PHARMACEUTICALS U.S.A.,                   )
    INC., TAKEDA PHARMACEUTICALS                     )
    INTERNATIONAL AG and TAKEDA                      )
    PHARMACEUTICALS AMERICA, INC.,                   )
                                                     )
                           Plaintiffs,               )
                                                     )   C.A. No. 18-88 (LPS) (JLH)
                 v.                                  )   CONSOLIDATED
                                                     )
    APOTEX INC., et al.,                             )   REDACTED - PUBLIC VERSION
                                                     )
                           Defendants.               )

                           JOINT MOTION FOR TELECONFERENCE
                             TO RESOLVE DISCOVERY DISPUTE

         Pursuant to the procedures in Paragraph 8(m) of the Scheduling Order (D.I. 31), Plaintiffs

respectfully move this Court to schedule a teleconference to address an outstanding dispute

regarding the following discovery matter:

            Plaintiffs request a Protective Order pursuant to Fed. R. Civ. P. 26(c) and D. Del.
             LR 30.2 to prevent defendants Sandoz Inc. and Lek Pharmaceuticals d.d. (collectively,
             “Sandoz”), from taking or participating in the depositions of Dr. Fabia Gozzo and
             Dr. Allan Myerson1


            Sandoz disputes whether


            Whether Del. L. R. 30.6 precludes Plaintiffs from consulting or conferring with
             Dr. Gozzo about the substance of her testimony between September 3, 2020, when she
             will be deposed by Defendants MSN and Torrent, and when Sandoz completes its own
             questioning of Dr. Gozzo at some future date.

1
  Dr. Gozzo is presently scheduled to be deposed later this week, on September 3 and 4, by
Defendants MSN, Torrent, and Sandoz. Plaintiffs have advised Sandoz that they will not permit
Sandoz to question Dr. Gozzo on September 3 or 4, but they intend for the deposition to proceed
as to MSN and Torrent. Dr. Myerson’s deposition was originally scheduled for August 24-28, but
was canceled and has not yet been rescheduled.

                                                 1
Case 1:18-cv-00088-LPS Document 943 Filed 09/09/20 Page 2 of 4 PageID #: 41459




      The following attorneys, including at least one Delaware Counsel and at least one Lead

Counsel, participated in a verbal meet-and-confer by telephone on the following date(s):

August 31, 2020

      For Plaintiffs:

          Delaware Counsel: Megan Dellinger of Morris, Nichols, Arsht & Tunnell LLP
          Lead Counsel: Brianne Bharkhda and Thomas Sullivan of Covington & Burling LLP

      For Defendants Sandoz Inc. and Lek Pharmaceuticals d.d.:

          Delaware Counsel: Dominick Gattuso of Heyman, Enerio, Gattuso & Hirzel LLP
          Lead Counsel: Laura Lydigsen and Jason Schigelone of Brinks, Gilson & Lione

      The parties are available for a teleconference on the following dates:

                 Friday, September 18;

                 Monday, September 21; or

                 Friday, September 25.




                                               2
Case 1:18-cv-00088-LPS Document 943 Filed 09/09/20 Page 3 of 4 PageID #: 41460




                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Megan E. Dellinger
 OF COUNSEL:
                                          Jack B. Blumenfeld (#1014)
 George F. Pappas                         Megan E. Dellinger (#5739)
 Einar Stole                              1201 North Market Street
 Christopher N. Sipes                     P.O. Box 1347
 Brianne Bharkhda                         Wilmington, DE 19899
 Priscilla G. Dodson                      (302) 658-9200
 Alaina Whitt                             jblumenfeld@mnat.com
 Han Park                                 mdellinger@mnat.com
 COVINGTON & BURLING LLP
 One CityCenter                           Attorneys for Plaintiffs
 850 Tenth Street NW
 Washington, DC 20001-4956
 (202) 662-6000

 Kurt G. Calia
 Yiye Fu
 COVINGTON & BURLING LLP
 3000 El Camino Real
 5 Palo Alto Square, 10th Floor
 Palo Alto, CA 94306-2112
 (650) 632-4700

 Megan L. Hare
 COVINGTON & BURLING LLP
 The New York Times Building
 620 Eighth Avenue
 New York, NY 10018
 (212) 841-1000




                                      3
Case 1:18-cv-00088-LPS Document 943 Filed 09/09/20 Page 4 of 4 PageID #: 41461




                                                   HEYMAN ENERIO GATTUSO & HIRZEL LLP

                                                   /s/ Dominick T. Gattuso

                                                   Dominick T. Gattuso (#3630)
 OF COUNSEL:                                       300 Delaware Avenue, Suite 200
                                                   Wilmington, DE 19801
 Laura A. Lydigsen                                 (302) 472-7311
 BRINKS GILSON & LIONE                             dgattuso@hegh.law
 455 North Cityfront Plaza Drive, Suite 3600
 Chicago, IL 60611-5599                            Attorneys for Defendants Sandoz Inc. and
 (312) 321-4200                                    Lek Pharmaceuticals d.d.




                                               4
